Exhibit 10.23

FIRST AMENDMENT OF
PURCHASE AND SALE CONTRACT

THIS FIRST AMENDMENT OF PURCHASE AND SALE CONTRACT (this “Amendment”) is entered
into effective as of the 7 th day of August, 2009 (“Effective Date”), by and
between THE TRAILS, L.P., a South Carolina limited partnership,having an address
at c/o AIMCO, 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado
80237 (“ Seller”), and WHITE EAGLE PROPERTY GROUP, LLC, a New York limited
liability company, having a principal address at 386 Route 59, Suite 201,
Monsey, New York 10952 (“ Purchaser”).

RECITALS

A.        Seller and Purchaser entered into that certain Purchase and Sale
Contract, dated as of June 24, 2009 (the “ Contract”), regarding real property
located in Davidson County, Tennessee and more particularly described in the
Contract.

B.         Seller and Purchaser desire to amend the Contract subject to the
terms and conditions described below.

C.        All capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Contract.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Seller and Purchaser
agree as follows:

agreements

1.                  Incorporation of Recitals.  The foregoing recitals are true
and correct and are incorporated herein by reference.

2.                  Purchase Price.  The total Purchase Price for the Property
shall be reduced by $275,000.00 such that the Purchase Price shall be
$11,475,000.00.

3.                  Additional Deposit.  Purchaser shall deliver the Additional
Deposit, as defined in Section 2.2.2 of the Contract, to Escrow Agent by wire
transfer of Good Funds on or before August 10, 2009.  The Deposit shall be
non-refundable.

4.                  Feasibility Period and Loan Approval Period.  Purchaser
hereby acknowledges and agrees that the Feasibility Period and the Loan Approval
Period will expire on August 10, 2009, and Purchaser’s rights to terminate the
Contract pursuant to Section 3.2 and Section 4.5.9 will be permanently waived.

5.                  Closing Date.  Section 5.1 of the Contract is hereby amended
to read as follows:

“5.1.  Closing Date.  (a) The Closing shall occur on August 25, 2009 at the time
set forth in Section 2.2.4 (the earlier of the foregoing (a) and (b) referred to
herein as Section 2.2.3 (the “ Closing Date”) through an escrow with Escrow
Agent, whereby Seller, Purchaser and their attorneys need not be physically
present at the Closing and may deliver documents by overnight air courier or
other means.  Notwithstanding the foregoing to the contrary, Seller shall have
the option, by delivering written notice to Purchaser, to extend the Closing
Date to the last Business Day of the month in which the Closing Date otherwise
would occur pursuant to the preceding sentence, in connection with the Loan
Assumption and Release.  Further, the Closing Date may be extended without
penalty at the option of Seller either (i) to a date not later than forty five
(45) days following the Closing Date specified in the first sentence of this
paragraph above (or, if applicable, as extended by Seller pursuant to the second
sentence of this paragraph or by the Purchaser pursuant to Section 5.1(b)
hereof) or (ii) to a date following the Closing Date specified in the first
sentence of this paragraph above (or, if applicable, as extended by Seller
pursuant to the second sentence of this paragraph by the Purchaser pursuant to
Section 5.1(b) hereof) in order to finalize the drafting with Lender and
Lender's counsel of all documents necessary or desirable to accomplish the Loan
Assumption and Release.”

6.                  Effectiveness of Contract.  Except as expressly stated
herein, the Contract shall remain unmodified and in full force and effect.  If
there is any conflict between the Contract and the terms of this Amendment, the
terms of this Amendment shall control.

7.                  Counterparts.  This Amendment may be executed in multiple
counterparts, and all such counterparts together shall be construed as one
document.

8.                  Telecopied/Electronic Mail Signatures.  A counterpart of
this Amendment signed by one party to this Amendment and telecopied or sent by
electronic mail to another party to this Amendment or its counsel (i) shall have
the same effect as an original signed counterpart of this Amendment, and (ii)
shall be conclusive proof, admissible in judicial proceedings, of such party’s
execution of this Amendment.

 [ Remainder of page intentionally left blank; signatures to follow]


IN WITNESS WHEREOF, Seller and Purchaser have entered into this First Amendment
as of the date first above stated.

Seller:

THE TRAILS, L.P.,

a South Carolina limited partnership

 

By:       THE TRAILS GP LIMITED PARTNERSHIP,

a South Carolina limited partnership,

            its general partner

 

            By:       GP SERVICES XV, INC.,

                        a South Carolina corporation,

                        its general partner

 

                        By:  /s/John Spiegleman

                        Name:  John Spiegleman

                        Title:  Senior Vice President

 

 


 

Purchaser:

 

WHITE EAGLE PROPERTY GROUP, LLC,

a New York limited liability company

 

By:  /s/Jeffrey M. Weiskopf

Name:  Jeffrey M. Weiskopf

Title:  Manager

 

 

 

 

 

 